DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s RCE submission filed on 8/31/2021. Currently claims 1-20 are pending and claims 1, 8, and 15 are independent.  Claims 1, 8, and 15 have been amended from the previous claim set dated 1/19/2021.  No claims have been added or cancelled from the previous claim set.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2021 has been entered.
 
Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  


Priority
Within response, Applicant clarified that this application actually claims priority to provisional application No. 62/443,399 which was filed 1/30/2017.  Examiner has verified this provisional application and acknowledges the priority.    


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-7) are directed to a statutory category, namely a system/machine.  Claim 8 and its dependent claims (claims 9-14) are directed to a statutory category, namely a method.  Claim 15 and its dependent claims (claims 16-20) are directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 8, and 15, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Commercial or legal interactions (business relations) (See MPEP 2106).”  In this application that refers to using a computer system to analyze and manage the dispatch of drivers to requested riders/deliveries.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a delivery or taxi dispatcher/scheduler might perform.  The abstract elements of claim 1, 8, and 15 recite in part “Receive driver inputs…Receive location inputs…Receive request…Generate a list…Determine revenue…Modify list…Match requests…Output list…Output location…”.  Dependent claims 2, 9, and 16, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “The sequence is based at least in part on…”.  Dependent claims 4, 11, and 18, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “The ride is for a person…”.  Dependent claims 5, 12, and 19, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Check inventory…Generate list…Assign rides…Minimize unloaded miles…Minimize wait times…”.  Dependent claims 6, 13, and 20, which are substantially similar claims to one 
Step 2A (Prong 2):  Independent claims 1, 8, and 15, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitations that recites in part “Computer processor…Memory…Computer executable instructions…Graphical user interface…” which limits the claims to a computer base/network environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  These claims also include the limitation of a “vehicle” but this too is insufficient with respect to a practical application because it is merely generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).   Dependent claims 3, 10, and 17, which are substantially similar claims to one another, add the additional element which recites in part “An autonomous vehicle…” but this too is insufficient with respect to a practical application because it is merely further limits the “vehicle” within the independent claims and is still generally linking the use of a judicial exception to a 
Step 2B: Independent claims 1, 8, and 15, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Computer processor…Memory…Computer executable instructions…Graphical user interface…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (analyze and manage the dispatch of drivers to requested riders/deliveries) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in ¶126 – “These computer program instructions may be loaded onto a general purpose computer.”  These claims also include the limitation of a “vehicle” but this too is insufficient to amount to significantly more because it is merely generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).  
Dependent claims 3, 10, and 17 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 3, 10, and 17, which are substantially similar claims to one another, add the additional element which recites in part “An autonomous vehicle…”  This limitation simply further limits the additional elements that 
Additionally, dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (USPGPUB 2018/0211542) in view of Falcone et al (USPGPUB 2014/0330739). 

Regarding claims 1, 8, and 15 (Amended), Narayan discloses a system, method, computer-readable media comprising computer-executable instructions ((Narayan CLM 17 - A non-transitory computer-readable medium containing instructions) for routing vehicles and scheduling vehicle rides (Narayan ¶ABS - method and system for providing a ride for a third party rider at the request of a user ride requestor), the system comprising: a computer processor operable to execute computer-executable instructions; a memory comprising computer-executable instructions operable to (Narayan ¶23 - hardware components may include a combination of Central Processing Units ("CPUs"), buses, volatile and non-volatile memory devices, storage units, non-transitory computer-readable media, data processors, processing devices, control devices transmitters): receive one or more location service inputs for a communication device associated with a first driver (Narayan ¶49 - indicator 815 representative of a current location of a driver's vehicle); receive one or more requests for a vehicle ride (Narayan ¶7 - The method comprises receiving, by a driver device, a ride request for a third party rider), the requests comprising a start location or each ride and an end location for each ride (Narayan Fig. 5 - Narayan ¶42 - a pickup address for the new pickup request, a dropoff address for the new pickup request); for the first driver, and based at least in part on the start time for the first driver and the end time for the first driver, generate a sequenced list each pickup and dropoff scheduled for a particular driving shift {i.e. start and end time} - Narayan ¶37 - FIG. 3 illustrates a graphical user interface 300 which provides a driver with a schedule of upcoming ride services. Graphical user interface 300 includes an indicator 305 indicating that graphical user interface 300 is displaying a list of upcoming rides to be provided by the driver); match one or more requests for a vehicle ride to the first driver (Narayan ¶1 - More specifically, the system disclosed herein determines an optimal driver from a set of trusted drivers, and in response to receiving a service request from a user, assigns a willing optimal driver to provide a driving service for a third party); and based at least in part on the one or more location service inputs, further output via the graphical user interface, a location of the communication device on map displayed on the graphical user interface (Narayan ¶49 - Graphical user interface 800 further includes a map 810 which also includes an indicator 815 representative of a current location of a driver's vehicle).  
Narayan lacks receiving one or more driver inputs comprising a start time for each driver, an end time for each driver, a start location for each driver, and an end location for each driver; determining, prior to the predefined cutoff time, a revenue potential for each hour increment between the start time for the first driver and the end time for the first driver; modify, based at least in part on implementation of a metaheuristic algorithm, and after the predefined cutoff time, the sequenced list of the first driver; and output, via a graphical user interface, the modified sequenced list to the first driver, wherein the graphical user interface comprises a list of optimized vehicle rides and wherein the metaheuristic algorithm maximizes a utilization rate of the first 
Falcone, from the same field of endeavor, teaches receiving one or more driver inputs comprising a start time for each driver, an end time for each driver (Falcone ¶61- FIG. 3 illustrates an example target market schedule 201. The operator may define the types of markets that he or she wants to pursue on different days and at different times), a start location for each driver, and an end location for each driver (Falcone ¶101 -  In step 1004, start and end locations are identified for one of the open periods); determining, prior to the predefined cutoff time (Falcone ¶40 - For example, an operator may determine that he or she is going to start the delivery route at 6:00 PM and wants to know the initial route at 3:00 PM. The platform may accept pending requests until the threshold time of 3:00 PM. {i.e. predetermined cutoff time}), a revenue potential for each hour increment between the start time for the first driver and the end time for the first driver (Falcone ¶30 - The platform intelligently manages delivery-route time or "windshield time" in real-time to optimize financial performance on a per-hour basis); modify, based at least in part on implementation of a metaheuristic algorithm (Falcone ¶50 - software code for optimization business logic and rules 102 and collaboration business logic and rules 103 may run on processor 101), and after the predefined cutoff time, the sequenced list of the first driver (Falcone ¶40 - For example, an operator may determine that he or she is going to start the delivery route at 6:00 PM and wants to know the initial route at 3:00 PM. The platform may accept pending requests until the threshold time of 3:00 PM. At that time, the baseline delivery route plan will be built for the current pool of requests. The system will continue to accept new delivery requests until the operator starts the route at 6:00 PM. Those new delivery requests will be accepted or negotiated depending upon whether they can be added to the baseline route plan); and output, via a graphical user interface, the modified sequenced list to the first driver, wherein the graphical user interface comprises a list of optimized vehicle rides (Falcone ¶51 - A driver interface 108 provides output, such as route information, to the food delivery truck driver. Driver interface 108 may provide information in various formats, such as printed driving directions or a visual display. Driver interface 108 may be coupled to a vehicle navigation or telematics system to provide visual route information on a map display and/or audible driving cues to the driver) and wherein the metaheuristic algorithm maximizes a utilization rate of the first driver (Falcone ¶28 - processes described herein provide a strategic business platform that is optimized to maximize revenue {i.e. utilization rate}), the utilization rate determined based at least in part on minimizing a time between rides (Falcone ¶9 - route optimization is used to minimize dead time between visits) and maximizing miles driven with payment (Falcone ¶28 - the processes are designed to improve business performance so that the operator can maximize the volume and size of deliveries {i.e. miles driven with payment}) for each hour of a selected work window for the first driver (Falcone ¶59 - The operator may further contract to use the food delivery truck and the automated optimization/collaboration application in a defined time period, such as anytime, lunchtime, dinnertime, weekdays, weekends, a particular number of hours per day, week or month, or a specified range of hours
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride scheduling methodology/system of Narayan by including the customer delivery techniques of Falcone because Falcone discloses “The processes described herein are designed to be customer-relationship oriented so that the customer is satisfied and receives his or her delivery at an acceptable time. At the same time, the processes are designed to improve business performance (Falcone ¶28)”.   Additionally, Narayan further details that “This disclosure relates generally to a method and system for scheduling a driver service provider to provide a ride service for one or more third parties. (Narayan ¶1)” so it would be obvious to consider including the additional customer delivery techniques that Falcone discloses because they would improve the ride service that Narayan discloses.
Regarding claims 2, 9, and 16 (Original), Narayan in view of Falcone discloses the sequenced list is further based at least in part on: ability for a ride to be completed between the start time for the first driver and the end time for the first driver (Nayaran ¶38 - Graphical user interface 300 lists a number of pickup and dropoff events for the driver for a particular period of time (a day, a shift, etc.) {i.e. completed rides between start and stop time}).
Falcone further teaches the sequenced list is further based at least in part on: a predefined radius from the start location for the first driver, a predefined radius from the end location for the first driver (Falcone Fig.8 – Falcone ¶96 - The list of customers may be narrowed by considering potential customers that fall within an area 809 around the location of order 702 and/or an area 810 around the location of order 703. Areas 809 and 810 may be defined by a certain radius around locations 702, 703), a ride nearest the start location for the first driver, a ride nearest the end location for the first driver (Falcone ¶44 - If the travel time between two consecutive delivery locations in the baseline route plan is shorter than the time between the confirmed delivery times at those locations (e.g., travel distance is 15 minutes, but delivery times are 30 minutes apart), then the platform may target potential customers at either the start or end delivery locations or along the route between the locations), a total estimated duration of all rides (Falcone ¶93 - The excess schedule times 708, 709 are available for additional drive time and additional delivery time. Accordingly, the duration of each block of excess schedule time further limits the ability to accept new orders {i.e. all rides}), minimizing unloaded miles (Falcone ¶126 - Overall, the process treats every minute wasted as a lost business opportunity and, therefore, is designed to provide route optimization {i.e. minimize unloaded miles}), and minimizing wait time between rides (Falcone ¶126 - minimize windshield time (or other dead time between deliveries)).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride scheduling methodology/system of Narayan by including the customer delivery techniques of Falcone because Falcone discloses “The processes described herein are designed to be customer-relationship oriented so that the customer is satisfied and receives his or her delivery at an acceptable time. At the same time, the processes are designed to improve business performance (Falcone ¶28)”.   Additionally, Narayan further details that “This disclosure relates generally to a method and system for scheduling a driver service provider to provide a ride service for one or more third parties. (Narayan ¶1)” so 
Regarding claims 4, 11, and 18 (Original), Narayan in view of Falcone discloses the vehicle ride is a ride for a person, package, or a pet (Narayan ¶ABS - providing a ride for a third party rider).
Regarding claims 5, 12, and 19 (Previously Presented), Narayan in view of Falcone discloses a system, method, computer-readable media comprising computer-executable instructions ((Narayan CLM 17 - A non-transitory computer-readable medium containing instructions) for routing vehicles and scheduling vehicle rides (Narayan ¶ABS - method and system for providing a ride for a third party rider at the request of a user ride requestor).
Falcone further teaches the implementation of a metaheuristic algorithm (Falcone ¶50 - software code for optimization business logic and rules 102 and collaboration business logic and rules 103 may run on processor 101) comprises computer-executable instructions operable to: check an inventory of rides within a predefined distance from the start location of the first driver and the end location of the first driver (Falcone ¶40 - When the delivery vehicle is on the route after 6:00 PM, more new requests can be received {i.e. inventory} and will be accepted based upon the vehicle's current location and/or whether the more new requests can be added to the existing route plan); generate an initial restricted list including a ride closest to the start location of the first driver and a ride closest to the end location of the first driver (Falcone ¶122 - Dynamic route optimizer module 1315 works with the interactive scheduler module 1312 to create an initial baseline route plan. The dynamic route optimizer module 1315 also provides updates to the route plan to serve additional customer requests. The dynamic route optimizer module 1315 may use information from a navigation or GPS system 1316 to determine a current location of a delivery vehicle); assign rides from the inventory to the initial restricted list based at least in part, on the total estimated duration of the rides, or the ability of the ride to be completed between the start time for the first driver and the end time for the first driver (Falcone ¶67 - The automated optimization/collaboration application works to fill openings {i.e. assign rides} in schedule 400 during the evening residential period…Ideally, the automated optimization/collaboration application generates sufficient new business and coordinates new customer orders {i.e. inventory} so that the delivery truck drives from one destination to another stopping only long enough to make a delivery with minimal dead time waiting to start the next order/delivery), minimize unloaded miles; and minimize wait time between rides (Falcone ¶126 - Overall, the process treats every minute wasted as a lost business opportunity and, therefore, is designed to provide route optimization, minimize windshield time (or other dead time between deliveries)).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride scheduling methodology/system of Narayan by including the customer delivery techniques of Falcone because Falcone discloses “The processes described herein are designed to be customer-relationship oriented so that the customer is satisfied and receives his or her delivery at an acceptable time. At the same time, the processes are designed to improve business performance (Falcone ¶28)”.   Additionally, Narayan further details 
Regarding claims 6, 13, and 20 (Previously Presented), Narayan in view of Falcone discloses a system, method, computer-readable media comprising computer-executable instructions ((Narayan CLM 17 - A non-transitory computer-readable medium containing instructions) for routing vehicles and scheduling vehicle rides (Narayan ¶ABS - method and system for providing a ride for a third party rider at the request of a user ride requestor).
Falcone further teaches receiving a request from a delivery recipient to modify a delivery by the first driver; and further modify, based at least in part on request from the delivery recipient, and after the predefined cutoff time, the sequenced list of the first driver (128 - Additionally, manager 1305 pre-positions additional targeted customers for dynamic replacement of canceled orders {i.e. modified delivery} or other schedule "holes"); and output, via a graphical user interface, the further modified sequenced list to the first driver, wherein the graphical user interface comprises a list of optimized vehicle rides including a delivery to delivery recipient (Falcone ¶51 - A driver interface 108 provides output, such as route information, to the food delivery truck driver. Driver interface 108 may provide information in various formats, such as printed driving directions or a visual display. Driver interface 108 may be coupled to a vehicle navigation or telematics system to provide visual route information on a map display and/or audible driving cues to the driver).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride scheduling methodology/system of Narayan by including the customer delivery techniques of Falcone because Falcone discloses “The processes described herein are designed to be customer-relationship oriented so that the customer is satisfied and receives his or her delivery at an acceptable time. At the same time, the processes are designed to improve business performance (Falcone ¶28)”.   Additionally, Narayan further details that “This disclosure relates generally to a method and system for scheduling a driver service provider to provide a ride service for one or more third parties. (Narayan ¶1)” so it would be obvious to consider including the additional customer delivery techniques that Falcone discloses because they would improve the ride service that Narayan discloses.
Regarding claims 7 and 14 (Original), Narayan in view of Falcone discloses a system, method, computer-readable media comprising computer-executable instructions ((Narayan CLM 17 - A non-transitory computer-readable medium containing instructions) for routing vehicles and scheduling vehicle rides (Narayan ¶ABS - method and system for providing a ride for a third party rider at the request of a user ride requestor).
Falcone further teaches the delivery comprises a package or a pet (Falcone ¶27 - this approach will also support scheduling of item pick-up from a customer, such as picking up packages from a customer location at an agreed upon time
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride scheduling methodology/system of Narayan by including the customer delivery techniques of Falcone because Falcone discloses “The processes described herein are designed to be customer-relationship oriented so that the customer is satisfied and receives his or her delivery at an acceptable time. At the same time, the processes are designed to improve business performance (Falcone ¶28)”.   Additionally, Narayan further details that “This disclosure relates generally to a method and system for scheduling a driver service provider to provide a ride service for one or more third parties. (Narayan ¶1)” so it would be obvious to consider including the additional customer delivery techniques that Falcone discloses because they would improve the ride service that Narayan discloses.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (USPGPUB 2018/0211542) in view of Falcone et al (USPGPUB 2014/0330739) further in view of Abbas et al. (USPGPUB 2018/0060827).
Regarding claims 3, 10, and 17 (Original), Narayan in view of Falcone discloses a system, method, computer-readable media comprising computer-executable instructions ((Narayan CLM 17 - A non-transitory computer-readable medium containing instructions) for routing vehicles and scheduling vehicle rides (Narayan ¶ABS - method and system for providing a ride for a third party rider at the request of a user ride requestor).
Narayan in view of Falcone lacks the driver is an autonomous vehicle.
Abbas, from the same field of endeavor, teaches the driver is an autonomous vehicle (Abbas ¶ABS - Methods and apparatus for autonomous vehicle scheduling are disclosed).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the ride scheduling methodology/system of Narayan by including the customer delivery techniques of Abbas because Abbas discloses “The disclosed examples also optimize usage of the vehicle by providing for rideshare scheduling, or the grouping of multiple trips for different users through shared use of the vehicle based on, for example, overlapping routes (Abbas ¶19)”.   Additionally, Narayan further details that “This disclosure relates generally to a method and system for scheduling a driver service provider to provide a ride service for one or more third parties. (Narayan ¶1)” so it would be obvious to consider including the additional customer delivery techniques that Abbas discloses because they would improve the ride service that Narayan discloses by optimizing vehicle usage.


Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the 35 USC § 103 rejections from the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to an matching rider and driver as well as identifying a work window.  In light of this amendment, Examiner agrees that the original reference did not cite to this, however 
 Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Applicant argues that the claimed invention is integrated into a practical application by addressing the use of location service technology.  While this use of location service technology might be an improvement to the business process of routing vehicles, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  The claims as written only include the additional elements of “Computer processor…Memory…Computer executable instructions…Graphical user interface…” and this is insufficient with respect to integration into a practical limitation because it simply limits the claimed invention to a computer/networked environment (See MPEP 2106.05(f)).  Potentially, the claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624